Citation Nr: 0919676	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-29 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for purposes of receiving VA death benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1943 to 
April 1946.  He died in February 1982.  The appellant seeks 
entitlement to VA benefits as his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant and the Veteran were married in March 1960. 
 
2. The Veteran died February 1982 and the appellant was 
listed as the surviving spouse on the death certificate.  

3.  The appellant was the lawful spouse of the Veteran at the 
time of his death. 
 
4.  The appellant reported that she remarried in 1997 and 
this marriage was subsequently terminated by divorce in 
February 1999.  






CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving 
spouse of the Veteran for the purpose of VA death benefits 
have not been met.  38 U.S.C.A. §§ 101(3), 103, 5107 (West 
2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.55 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the 
facts are not in dispute.  The case turns on statutory 
interpretation. Consequently, because the law is dispositive 
of this appeal, any error with respect to the duty to notify 
is harmless.  See Mason v. Principi, 16 Vet. App. 129 (2002); 
Burris v. Principi, 15 Vet. App. 348, 354- 55; Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994) (where application of the law to 
the facts is dispositive, the appeal must be terminated 
because there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required regarding 
the duty to notify under the VCAA.

With regard to the duty to assist the appellant in developing 
her claim, the claims file includes the Veteran's death 
certificate, the appellant and Veteran's marriage 
certificate, the appellant's statements of her subsequent 
marriage in 1997, and the appellant's statements that this 
marriage was terminated in divorce in 1999.  In this case, 
there is no factual dispute regarding appellant's dates of 
remarriage and divorce.  Accordingly, the law in this case is 
dispositive of the issue being decided.  As there is no 
reasonable possibility that any further development would 
substantiate the appellant's claim, VA may refrain from 
providing any further assistance.  38 U.S.C.A. § 5103A(a)(2); 
see Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(holding no further assistance is required where "no 
reasonable possibility exists that any further assistance 
would aid the appellant in substantiating her claim").

II.  Analysis of the appellant's entitlement to recognition 
as the surviving spouse for purposes of receiving VA benefits

The appellant applied for death pension benefits, asserting 
that she is the Veteran's surviving spouse.  A surviving 
spouse is defined as a person (a) of the opposite sex; (b) 
who was the spouse of the veteran at the time of the 
veteran's death; (c) who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(with exceptions not applicable here); and (d) who has not 
remarried (or engaged in conduct not applicable here).  38 
U.S.C.A. § 101(3); see also 38 C.F.R. § 3.50(b).

The record shows that the appellant was of the opposite sex 
from the Veteran and was married to him at the time of his 
death.  See Appellant's marriage certificate and Veteran's 
death certificate.  The record also contains no evidence 
indicating that she did not live continuously with the 
Veteran from the date of their marriage until his death.  
Thus, immediately following the Veteran's death, the 
appellant was the Veteran's surviving spouse.

However, the appellant reported that in December 1997 she 
remarried.  That marriage was terminated by divorce in 
February 1999.  The Board notes that a surviving spouse is 
defined by law as a person who has not remarried.  38 
U.S.C.A. § 101(3) ("surviving spouse means . . . a person . 
. . who has not remarried"); 38 C.F.R. § 3.50(b)(2) ("a 
surviving spouse means a person . . . who . . ., except as 
provided in § 3.55, has not remarried").  Although 
remarriage is generally a bar to eligibility for status as a 
surviving spouse, there are ten exceptions to that general 
rule.  38 C.F.R. §§ 3.55(a)(1) to (a)(10); see also 38 
U.S.C.A. §§ 103(d), 1311(e).  With respect to the facts of 
this case, three exceptions are not applicable in this case 
as the rules apply to common law marriages.  38 C.F.R. §§ 
3.55(a)(5), (a)(6), (a)(8).  In addition, three other 
exceptions are not applicable in this case, because the 
appellant filed a claim for death pension benefits and those 
exceptions relate to medical care benefits to survivors and 
dependants under 38 U.S.C. § 1781, educational assistance 
under 38 U.S.C chapter 35, and housing loans under 38 U.S.C. 
chapter 37.  38 C.F.R. §§ 3.55(a)(4), (a)(7), (a)(9).  
Regarding the other four exceptions, the facts in this record 
will be applied to each of those exceptions.

Remarriage of a surviving spouse, regardless of when it 
occurred, shall not bar the furnishing of benefits to such 
surviving spouse if the marriage was void or has been 
annulled.  38 U.S.C.A. § 103(d)(1); 38 C.F.R. § 3.55(a)(1).  
The claims file does not contain any evidence that the 
marriage was void or had been annulled.  Therefore, that 
exception is not applicable in this case.

If an individual, who but for the remarriage would be 
considered the surviving spouse, remarries on or after 
January 1, 1971, and the marriage was dissolved by a court 
with authority prior to November 1, 1990, or terminated by 
legal proceedings commenced prior to November 1, 1990, 
benefits will not be barred, provided that the divorce was 
not secured through fraud or collusion.  38 C.F.R. § 
3.55(a)(2).  Although the appellant remarried on a date (in 
December 1997) after January 1, 1971, there was no final 
dissolution of the marriage until a date (in February 1999) 
after November 1, 1990.  The record contains no evidence that 
the divorce proceedings were begun before November 1990.  
Thus, the record does not establish that the appellant's 
status as a surviving spouse could be reinstated under this 
exception.

The record also does not establish the next exception that 
applies explicitly to dependency and indemnity compensation 
(DIC) benefits.  The remarriage of a surviving spouse on or 
after October 1, 1998, terminated by divorce will not bar the 
furnishing of DIC benefits (unless the divorce or annulment 
was secured through fraud or collusion).  38 C.F.R. § 3.55( 
a)( 3).  Since the appellant's remarriage took place in 
December 1997, which is before October 1, 1998, that 
exception does not apply in this case.  

Similarly, the last exception is not established here because 
of its effective date.  For marriages entered on or after 
January 1, 2004, the remarriage of a surviving spouse after 
the age of 57 shall not bar the furnishing of DIC (and other) 
benefits.  38 C.F.R. § 3.55(a)(10).  Although the appellant 
was over the age of 57 when she remarried, the remarriage 
took place on a date before January 1, 2004.  Accordingly, 
the appellant does not meet the requirements of that 
exception

The Board notes that the appellant's representative requests 
that the appellant's claim be given the full benefit of 
reasonable doubt.  When there is an approximate balance of 
positive and negative evidence about a claim, reasonable 
doubt should be resolved in the claimant's favor.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, this appeal 
involves the application of law to undisputed facts in the 
record; thus, there is no reasonable doubt to resolve.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (when there is no 
authority in the law to provide relief, that relief is 
properly denied).   Accordingly, the Board finds that the 
appellant is not entitled to the status of a surviving spouse 
for purposes of receiving VA death benefits.








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to recognition as the Veteran's surviving spouse 
for purposes of receiving VA death benefits is denied. 




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


